Exhibit 99.1 SilverCrest Announces 2013 Financial Results Cash Flow from Operations of US$26.1 million ($0.24 per share) Net Earnings US$8.5 million ($0.08 per share) NYSE MKT: SVLC; TSX:SVL For Immediate Release VANCOUVER, BC – March 24, 2014 – SilverCrest Mines Inc. (the “Company” or “SilverCrest”) is pleased to announce its audited consolidated financial results for the fourth quarter and year ended December 31, 2013. The fourth quarter and 2013 year end financials results reflect a one-time non-cash deferred tax accounting adjustment of $5.8 million as a result of the enactment of the Mexican Tax Reform. All financial information is prepared in accordance with IFRS and all dollar amounts are expressed in U.S. dollars unless otherwise specified. The information in this news release should be read in conjunction with the Company's audited consolidated financial statements for the year ended December 31, 2013 and associated management discussion and analysis (“MD&A”) which are available from the Company's website at www.silvercrestmines.com and under the Company's profile on SEDAR at www.sedar.com. 2: · Cash flow from operations(1) $26.1 million ($0.24 per share) · Cash operating cost per silver equivalent ounce sold(2) $7.78 (Ag:Au 60.5:1) · Revenues reported $54.9 million · Mine operating earnings $28.9 million · Deferred tax – Mexican mining royalty $5.8 million (non-cash IFRS accounting entry · Net earnings $8.5 million ($0.08 per share) · Cash and cash equivalents $14.4 million (at Dec. 31, 2013) · Working capital $25.4 million (at Dec. 31, 2013) · Scotiabank Credit Facility
